Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 1 of 19 PageID #: 1977




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  COLEMAN JARRETT, et al.          )
                                   )
                    Plaintiffs,    )
                                   )
                 v.                )                      No. 1:12-cv-00064-SEB-DML
                                   )
  WRIGHT MEDICAL TECHNOLOGY, INC., )
                                   )
                    Defendant.     )

            ORDER ON MOTIONS TO EXCLUDE EXPERT TESTIMONY

         Plaintiffs Coleman and Paula Jarrett commenced this action in 2012 as part of a

  multidistrict litigation styled "CONSERVE® Hip Implant Product Liability Litigation,

  MDL 2329," pending before the United States District Court for the Northern District of

  Georgia. This case, relating to Mr. Jarrett's receipt of hip implant components from

  Defendant Wright Medical Technology Inc.'s ("Wright Medical") CONSERVE® product

  line during a July 17, 2006 left total hip arthroplasty, was remanded and transferred to

  our court to proceed individually on July 6, 2018. Plaintiffs allege that, based on

  purported defects in the CONSERVE® devices generally relating to alleged design

  defects that Plaintiffs claim caused excessive metal ion release and loosening of the

  CONSERVE® Cup device, Mr. Jarrett was forced to undergo a second "revision" surgery

  on July 12, 2010 to remove the CONSERVE® devices.

         Now before the Court are Defendant's Motions to Exclude the Expert Testimony

  of John I. Waldrop, M.D. [Dkt. 80] and John D. Jarrell, Ph.D., PE [Dkt. 81], who have

  been retained by Plaintiffs to testify regarding the alleged propensity of the metal-on-

                                               1
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 2 of 19 PageID #: 1978




  metal design of the CONSERVE® products to generate high levels of metal ion release

  allegedly resulting in the loosening and early failure of the implant. Defendant moves,

  pursuant to Federal Rules of Evidence 702 and 703 and Daubert v. Merrell Dow

  Pharmaceuticals, Inc., 509 U.S. 579 (1993), to exclude the expert testimony of Drs.

  Waldrop and Jarrell on various grounds. Plaintiffs oppose these motions. For the reasons

  detailed below, we GRANT IN PART and DENY IN PART Defendant's Motions to

  Exclude.


                                 Applicable Legal Standard

         The admissibility of expert testimony is governed by the framework set out in

  Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharms. Inc., 509 U.S. 579

  (1993). Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 705 (7th Cir. 2009). Applying

  this framework, courts must undertake:


         a three-step analysis: the witness must be qualified "as an expert by
         knowledge, skill, experience, training, or education"; the expert's reasoning
         or methodology underlying the testimony must be scientifically reliable;
         and the testimony must assist the trier of fact to understand the evidence or
         determine a fact in issue.
  Ervin v. Johnson & Johnson, Inc., 492 F.3d 901, 904 (7th Cir. 2007) (quoting Fed. R.

  Evid. 702) (internal citations omitted); see also Kumho Tire Co., Ltd. v. Carmichael, 526

  U.S. 137, 141 (1999) (extending the Daubert admissibility framework to expert

  testimony in the social sciences). “The Daubert standard applies to all expert testimony,

  whether it relates to an area of traditional scientific competence or whether it is founded

  on engineering principles or other technical or specialized expertise.” Smith v. Ford


                                               2
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 3 of 19 PageID #: 1979




  Motor Co., 215 F.3d 713, 719 (7th Cir. 2000) (citing Kumho, 536 U.S. at 141). The

  burden is on the proponent of the expert to demonstrate that the expert's testimony would

  satisfy the Daubert standard. Lewis, 561 F.3d 705.


                                             Discussion

      I.      Expert Testimony of Dr. Waldrop

           John I. Waldrop, M.D. is an orthopedic surgeon whom Plaintiffs have identified as

  an expert to offer opinions concerning "the implantation and failure of the Wright

  Medical CONSERVE® Total Hip Implant Device associated with" Mr. Jarrett. Waldrop

  Rep. at 1. Dr. Waldrop has been practicing medicine for 40 years, maintaining an active

  practice performing hip and knee arthroplasties. He estimates that he has performed

  more than 5,000 to 6,000 total hip procedures and, since 2010, has revised 64 hips, many

  of which were metal-on-metal implants, including five to ten CONSERVE® devices.


           Dr. Waldrop's general causation report discusses five general "characteristics" of

  metallosis 1 caused by metal-on-metal hip implants that he has observed in his practice:

  (1) discolored fluid in the joint; (2) "death or necrosis of local tissue in the hip area"; (3)

  "cystic responses" or pseudotumors; (4) other tissue reactions including inflammation,

  discoloration, and staining; and (5) elevated cobalt and chromium levels. His expert

  report includes photographs of hip replacement revision surgeries involving ten

  unidentified patients from his practice, none of whom is Mr. Jarrett. There is no



  1
   Metallosis is a blood poisoning condition that develops as a result of having high levels of toxic
  metals in the blood.
                                                  3
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 4 of 19 PageID #: 1980




  information included in Dr. Waldrop's report regarding the manufacturer of the hip

  implant components depicted in the photographs, the medical backgrounds of the

  patients, the implanting surgeons, or any other background information regarding the

  surgeries. Dr. Waldrop testified that he is "[p]retty sure at least one" of the devices

  depicted in the photographs is a Wright Medical CONSERVE® device, but that he is

  unable to identify which of the depicted devices were manufactured by Wright Medical.

  Waldrop Dep. at 67–68.


         With regard to Mr. Jarrett's case specifically, Dr. Waldrop states that he "examined

  the medical records of Coleman Jarrett including digital x-rays of his prothesis," and

  based on his review of these materials and his education, training, and experience, he has

  formed the opinion that the failure of Mr. Jarrett's CONSERVE® total hip implant "was

  due to the pain associated with metallosis, corrosion, and component loosening

  associated with metal-on-metal hip failures," that the findings during Mr. Jarrett's

  revision surgery "including the noted pseudotumor, corrosion, and other indicative

  findings of a metallosis reaction are consistent with [his] own clinical findings on

  revision of metal-on-metal prosthesis," and that Mr. Jarrett's "pain prior to the revision,

  necessity of the revision, and injuries after the revision are the result of the defective

  metal-on-metal prosthesis." Dr. Waldrop further opines that Mr. Jarrett likely will

  experience future injuries, including the potential for an additional revision surgery, and

  that the medical billing for Mr. Jarrett's July 12, 2010 revision surgery was reasonable.




                                                 4
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 5 of 19 PageID #: 1981




         Wright Medical seeks to have Dr. Waldrop's general and specific causation

  opinions excluded because "they are not scientifically derived or based on any

  reproducible test, and [they] lack fit with this case." Dkt. 82 at 1. Additionally, Wright

  Medical argues that Dr. Waldrop's testimony regarding Mr. Jarrett's potential future

  injuries is too speculative to be admissible and that his testimony regarding the

  reasonableness of Mr. Jarrett's medical bills should be excluded because he lacks any

  special knowledge in the area of billing to support such an opinion. We address these

  arguments in turn below.


         A.     General Causation Opinions


         First, Wright Medical argues that Dr. Waldrop's general causation opinions

  concerning other patients and other manufacturers' medical devices, including his use of

  and reference to photographs of other patients and devices, should be excluded because

  they are not sufficiently tied to the facts of this case. We agree with Defendant that the

  details of the photographs (their source and origin and the unspecified connection

  between them and this litigation) defeats their relevance. Dr. Waldrop's report depicts

  revision surgeries of unknown patients and devices other than the CONSERVE® devices

  at issue. Even if relevant, the prejudicial effect and potential to confuse jurors would

  likely outweigh the substance of these photographs. Accordingly, any photographs

  depicting devices other than the CONSERVE® device at issue shall be excluded.

  However, Dr. Waldrop's general causation testimony in its entirety is not inadmissible.




                                               5
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 6 of 19 PageID #: 1982




         One of Mr. Jarrett's primary allegations in this case is that the CONSERVE®

  device's metal-on-metal design is defective, and Dr. Waldrop, an experienced and

  qualified orthopedic surgeon who has performed approximately 65 metal-on-metal

  revision surgeries, including several involving CONSERVE® devices, will be called to

  testify as to his general observations regarding medical issues involving such revisions.

  Given Dr. Waldrop's extensive experience, such testimony, which we understand to apply

  to all metal-on-metal devices in general including the CONSERVE® devices at issue, is

  thus "sufficiently reliable, and will assist the trier of fact in understanding the evidence in

  this case and to determine the issue of causation." In re Wright Med. Tech. Inc.,

  Conserve Hip Implant Prods. Liab. Litig., 127 F. Supp. 3d 1306, 1337 (N.D. Ga. 2015)

  (admitting Dr. Waldrop's testimony in hip implant products liability litigation); accord

  Morris v. Biomet, Inc., ___ F. Supp. 3d ___, 2020 WL 5849482, at *6 (D. Md. Sept. 30,

  2020). Accordingly, Dr. Waldrop will be permitted to testify as to his general

  observations regarding metal-on-metal revisions but may not rely on or reference

  photographs of unknown patients depicting devices other than Wright Medical's

  CONSERVE® hip system to illustrate or otherwise support his testimony. Wright

  Medical will, of course, be free to challenge Dr. Waldrop's credibility or the substance of

  his general causation opinions through cross examination and appropriately interposed

  objections at trial.


         B.      Specific Causation Opinions




                                                 6
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 7 of 19 PageID #: 1983




         Wright Medical also seeks the exclusion of Dr. Waldrop's specific causation

  opinions on grounds that they are connected to Mr. Jarrett's particular presentation by

  nothing more than the ipse dixit of the expert and must therefore be excluded. See Clark

  v. Takata Corp., 192 F.3d 750, 758 (7th Cir. 1999) (holding that "nothing in either

  Daubert or the Federal Rules of Evidence requires a district court to admit opinion

  evidence which is connected to existing data only by the ipse dixit of the expert" and

  "[w]here the proffered expert offers nothing more than a 'bottom line' conclusion, he does

  not assist the trier of fact" and his opinions should be excluded). Plaintiffs rejoin that Dr.

  Waldrop's conclusion that Mr. Jarrett's hip revision was necessary "due to pain associated

  with metallosis, corrosion, and component loosening associated with metal-on-metal hip

  failures," is based, not on ipse dixit, but on a properly conducted differential diagnosis

  and is thus admissible under Daubert.


         The Seventh Circuit has held that a differential diagnosis "is an accepted and valid

  methodology for an expert to render an opinion about the identity of a specific ailment."

  Myers v. Ill. Cent. R.R. Co., 629 F.3d 639, 644 (7th Cir. 2010). To conduct a differential

  diagnosis, "the doctor rules in all the potential causes of a patient's ailment and then by

  systematically ruling out causes that would not apply to the patient, the physician arrives

  at what is the likely cause of the ailment." Schultz v. Akzo Nobel Paints, LLC, 721 F.3d

  426, 433 (7th Cir. 2013) (quoting id. at 641). "Under Daubert, expert opinions

  employing differential diagnosis must be based on scientifically valid decisions as to

  which potential causes should be 'ruled in' and 'ruled out.'" Ervin, 492 F.3d at 904.


                                                7
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 8 of 19 PageID #: 1984




         Here, while admittedly a close question, we find that Dr. Waldrop's specific

  causation opinions are admissible as the fruits of a sufficient differential diagnosis

  following his review of Mr. Jarrett's medical records, which included the post-operative

  report prepared by Mr. Jarrett's orthopedic surgeon, Dr. Parr, following the revision

  surgery, as well as x-rays and other imaging and testing. In reaching his conclusion, Dr.

  Waldrop relied primarily on Dr. Parr's observations following Mr. Jarrett's revision

  surgery, including Dr. Parr's description of discolored fluid at revision, erosion of the

  posterior wall and posterior superior part of the acetabulum, and diagnosis of a

  pseudotumor related to metal-on-metal articulation. And in his report, Dr. Waldrop

  opines, based on the experience, training and knowledge he has acquired in practicing

  orthopedics for over 40 years, his observation of surgeries for the removal of cobalt and

  chromium metal-on-metal hip implants, the revisions of cobalt and chromium hip

  implants, and conversations and presentations by other orthopedic surgeons, that such

  findings are consistent with metallosis and related problems associated with metal-on-

  metal hip systems.


         Dr. Waldrop also appears to have considered and eliminated at least a few

  alternative causes of the loosening and failure of Mr. Jarrett's explanted device, including

  its positioning and placement by Dr. Parr, the possibility of infection, and potential

  trauma, concluding that there were no signs of infection and that the CONSERVE®

  device was properly placed, had remained tightly affixed for several years, and would not

  have loosened as a result of incidental trauma. This methodology passes scrutiny under


                                                8
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 9 of 19 PageID #: 1985




  Daubert. 2 Although Wright Medical points out several causes Dr. Waldrop failed to

  consider or failed to provide reasons for discounting, an expert need not eliminate all

  potential alternative causes for his differential diagnosis. Any such perceived

  insufficiencies in Dr. Waldrop's testimony can be addressed through vigorous cross-

  examination as it is well-established that the "soundness of the factual underpinnings of

  the expert's analysis and the correctness of the expert's conclusions based on that analysis

  are factual matters to be determined by the trier of fact …." Smith, 215 F.3d at 718.


         C.      Testimony Regarding Future Injuries


         Wright Medical next seeks to have excluded as speculative Dr. Waldrop's

  testimony that Mr. Jarrett "likely will experience future injuries including the potential

  for an additional revision surgery due to the titanium Profemur neck that remains

  unrevised." Rep. at 2. In reaching this conclusion, Dr. Waldrop relies on statements

  from Mr. Jarrett's deposition regarding current pain in his hip and back, coupled with

  knowledge that the PROFEMUR® titanium neck device that is still implanted in Mr.

  Jarrett "has some history of fractures." Waldrop Dep. at 152.


         However, Dr. Waldrop conceded at his deposition that he has no information

  regarding Mr. Jarrett's current condition with respect to his left hip, whether he has any

  treatment planned, or any information regarding the current performance of Mr. Jarret's


  2
    We acknowledge that several answers given by Dr. Waldrop at his deposition regarding the
  basis for his specific causation opinions veer toward ipse dixit, which we assume will be areas
  ripe for inquiry on cross-examination. However, Dr. Waldrop's testimony is not so utterly
  lacking and superficial that it can provide no reliable basis for an opinion on causation.
                                                  9
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 10 of 19 PageID #: 1986




   PROFEMUR® titanium neck device, and thus has no way to know "for sure" whether he

   will need to undergo undergo another revision surgery on his left hip. Id. at 151–52.

   Given these admissions, we must conclude that Dr. Waldrop's opinions regarding Mr.

   Jarrett's future injuries are too speculative to be considered reliable and are therefore

   excluded on that basis. See Ammons v. Aramark Unif. Servs., Inc., 368 F.3d 809, 816

   (7th Cir. 2004) ("A court is expected to reject any subjective belief or speculation.")

   (quotation marks and citation omitted).


          D.     Testimony Regarding Reasonableness of Medical Billing

          Finally, Wright Medical seeks to have excluded Dr. Waldrop's opinion regarding

   the reasonableness of the medical billing in Mr. Jarrett's case. When asked at his

   deposition, Dr. Waldrop conceded that he does not know the amount Mr. Jarrett is

   claiming in terms of medical bills in this case and that he "has no involvement in medical

   billing in his own practice." Waldrop Dep. at 150. Based on these admissions, it is clear

   that Dr. Waldrop lacks specialized knowledge in the area of medical billing that would

   assist the jury in determining whether Mr. Jarrett was billed a reasonable amount for his

   medical treatment nor can we find that Dr. Waldrop's testimony is the result of reliable

   principles and methods in this area. Accordingly, his testimony regarding the

   reasonableness of Mr. Jarrett's medical bills must be excluded.

          In conclusion, for the foregoing reasons, Defendant's motion to exclude Dr.

   Waldrop's testimony is granted in part and denied in part. Dr. Waldrop may testify as to

   his opinions regarding general and specific causation, but his testimony regarding Mr.


                                                 10
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 11 of 19 PageID #: 1987




   Jarrett's potential for future injuries and the reasonableness of his medical bills is

   excluded.

      II.      Expert Testimony of John D. Jarrell, Ph.D., PE

            Wright Medical also seeks to have excluded the opinions and testimony of John D.

   Jarrell, Ph.D., PE regarding design defects in the CONSERVE® product line generally,

   and as the cause of wear in Mr. Jarrett's device specifically, because "they are not based

   upon a reliable and scientifically valid methodology, are entirely speculative, and lack fit

   with this case." Dkt. 83 at 1. Plaintiffs have identified Dr. Jarrell as an "experienced

   multi-discipline engineer specializing in the analysis of complex designs and failures

   involving materials, mechanical and biological systems." Dkt. 88 at 2. Dr. Jarrell is a

   licensed Professional Mechanical Engineer dating back to 1996 and actively involved in

   engineering analysis, design, product development, and research. He graduated from

   Brown University with a B.S. and M.S. in Materials Science and Engineering and a Ph.D.

   in Biology, Medical Science and Engineering and has received medical training in

   histology, physiology, microbiology, and pathology. Dkt. 88-1.


             In his report, based on his experience, training, education, review of Wright

   Medical Technology documents, FDA documents, published scientific literature and

   inspection and testing of over 100 Wright Medical hip implant components, Dr. Jarrell

   opines that Wright Medical's CONSERVE® hip system design is defective. Dr. Jarrell

   identifies Wright Medical's use of a large metal cup against a large metal ball for the

   articulating bearing surfaces as the major defect in the CONSERVE® hip system, which


                                                 11
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 12 of 19 PageID #: 1988




   in his opinion results in metal wear and the release of metal ions into surrounding tissues

   that can cause injury, or metallosis, as well as eventual cup loosening and device failure.


          Dr. Jarrell also opines that Wright Medical's wear testing was inadequate in that it

   was performed "under ideal circumstances, which does not replicate patient use and

   clinical results" and failed to "identify the risks associated with exposure to cobalt and

   chromium metal wear debris, metal ions and corrosive products of [the] Conserve®

   product line in comparison to the traditional small metal head on poly design." Id. at 5.

   To support these conclusions, Dr. Jarrell's report sets forth results from wear testing he

   performed on CONSERVE® devices, from which he determined that 25% of the thirty-

   three (33) CONSERVE® hips he tested exhibited more wear than advertised, specifically

   14 times more wear than anticipated. Id. at 21.


          In reaching his specific causation opinions, Dr. Jarrell relied primarily on his

   review of Mr. Jarrett's medical records, particularly the report of Dr. Parr's observations

   during Mr. Jarrett's revision surgery. Because the CONSERVE® device explanted from

   Mr. Jarrett was not retained following the surgery and no photographs of the device could

   be located, Dr. Jarrell was unable to personally examine it for signs of wear and did not

   have the opportunity to photograph, microscopically analyze, or perform a visual analysis

   of the explant. Jarrell Dep. at 54–55. Instead, relying on Dr. Parr's observations of

   discolored tissue, pseudotumor, and osteolysis behind the cup of Mr. Jarrett's

   CONSERVE® device, Dr. Jarrell concludes that "[i]t is evident that metal ions and

   particles were released from wear and corrosion of the articular surfaces of the

                                                12
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 13 of 19 PageID #: 1989




   [CONSERVE®] hip implant" and that, based on "the presence of metal on metal wear,

   that there was a loss of the fluid film formation between the ball and cup," which film the

   CONSERVE® device relies upon to "prevent metal on metal contact and wear under test

   conditions." Jarrell Report at 8.


           Dr. Jarrell's report also states that it was "evident" from his review of Mr. Jarrett's

   medical records, based on indications of "tissue staining, grayish material surrounding the

   acetabular component, [and] fluid and cup loosening" that Mr. Jarrett "was exposed to

   cobalt and chromium metal wear debris, metal ions and corrosion products," and that

   such exposure "had a negative impact on the tissue surrounding" the CONSERVE®

   acetabular cup." Id. at 9. Dr. Jarrell further notes that Mr. Jarrett's medical records

   "reported a left hip pseudotumor related to metal on metal articulation with paraprosthetic

   osteolysis and major osseous defect," rendering it obvious that he "experienced metallosis

   to the tissues surrounding the cup implant and associated cup loosening and failure." Id.

   at 9.


           A.     General Causation Testimony


           Wright Medical argues that Dr. Jarrell's general causation opinion concluding that

   all CONSERVE® devices are defective due to their metal-on-metal design should be

   excluded because it is not supported by any valid, scientific methodology. Specifically,

   Wright Medical claims that Dr. Jarrell's conclusion that the CONSERVE® device's

   design is defective because its large metal ball and cup component produces excessive

   metal wear is contradicted by: (1) well-established tribology principles set forth in the

                                                  13
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 14 of 19 PageID #: 1990




   scientific literature establishing that, for metal-on-metal devices, a larger diameter metal

   head actually creates a lower friction coefficient than a smaller head, and thus results in

   less wear, and (2) Dr. Jarrell's own testing, which showed that only 25% of the 33

   CONSERVE® devices tested in his study demonstrated wear in excess of that advertised

   by Wright Medical, with the remaining 75% of the devices demonstrating wear levels at

   or below advertised levels.


          These objections by Defendant go to the weight rather than the admissibility of Dr.

   Jarrell's general causation testimony. Defendant has not challenged Dr. Jarrell's

   qualifications, which establish that he is an expert in the field of biomedical engineering

   and has expertise in "the scientific methods for testing and measuring wear" in implants.

   In that capacity, Dr. Jarrell is of the view that, while the scientific literature concludes

   that a larger diameter metal head is actually required for optimal performance of metal-

   on-metal implants, that conclusion is based on in vitro studies, which do not accurately

   represent the conditions encountered when the hip is implanted in a live patient. He

   claims that results from his testing of the CONSERVE® devices in which 25% of the

   devices showed 14 times more wear than expected support his conclusion that the

   CONSERVE® larger head design results in significantly more chromium and cobalt

   exposure than other hip systems due to excessive wear. In rendering these opinions, Dr.

   Jarrell relies on various studies and data, including surface area calculations, that are set

   forth in his report, and adequately explains the methodology employed in reaching his

   conclusions.


                                                 14
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 15 of 19 PageID #: 1991




          It is clear that Defendant and its experts disagree with Dr. Jarrell's general

   causation conclusions and believe that the results from his testing demonstrate errors in

   his analysis and opinions, but these areas relate to his credibility and the weight to which

   his testimony is entitled, which can be fully explored on cross-examination. "The

   question of whether the expert is credible or whether his or her theories are correct given

   the circumstances of a particular case is a factual one that is left for the jury to determine

   after opposing counsel has been provided the opportunity to cross-examine the expert

   regarding his conclusions and the facts on which they are based. It is not the trial court's

   role to decide whether an expert's opinion is correct." Smith, 215 F.3d at 718–19

   (internal citation omitted). Here, Dr. Jarrell employed sufficiently reliable methodology

   in reaching his general causation opinions and his testimony is relevant and probative to

   the issues presented in this litigation. Accordingly, Dr. Jarrell's general causation

   opinions are admissible under Daubert. Wright Medical can challenge Dr. Jarrell's

   credibility and the content of his testimony on cross-examination or during the

   presentation of its own experts.


          B.     Specific Causation Testimony


          Wright Medical also seeks exclusion of Dr. Jarrell's specific causation testimony

   on grounds that his opinions are not scientifically derived, are unreliable for failing to

   consider potential alternative causes, and could be premised only on clinical medical

   issues outside of Dr. Jarrell's expertise. Because we agree with Defendant's first

   argument that Dr. Jarrell's specific causation opinions are inadmissible on that ground,

                                                 15
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 16 of 19 PageID #: 1992




   we shall not specifically address Defendant's latter two arguments in support of

   exclusion.


          Dr. Jarrell has testified that his role as an engineer is to apply "scientific methods

   for testing and measuring wear" in implants and to "offer [an] opinion as to the most

   probable causes" of the issues encountered. Jarrell Dep. at 46. Here, however, the device

   explanted from Mr. Jarrett was not retained following the surgery and therefore could not

   be examined or tested by Dr. Jarrell. As a result, Dr. Jarrell has conceded that he does

   not know the amount of metal that was released by Mr. Jarrett's device or the amount of

   wear it showed relative to other devices. Id. at 58. Nor are there metal ion laboratory

   values specific to Mr. Jarrett that Dr. Jarrell was able to examine in reaching his

   conclusions. Accordingly, we find that Dr. Jarrell has not applied any reliable scientific

   methods for testing and measuring wear of Mr. Jarrett's device sufficient to support his

   conclusions as an expert in the field of engineering that Mr. Jarrett experienced metallosis

   and device loosening as a result of "wear and corrosion of the articular surfaces of the

   [CONSERVE®] hip implant." Jarrell Rep. at 9.


          We acknowledge, as Plaintiffs argue, that Dr. Jarrell's testimony was deemed

   admissible in the lead MDL case, In re Wright Med. Tech. Inc., Conserve Hip Implant

   Prods. Liab. Litig., 127 F. Supp. 3d. 1306 (N.D. Ga. 2015). However, in that case, Dr.

   Jarrell's report setting forth opinions regarding specific causation almost identical to those

   proffered here was based not simply on a review of the treating physician's surgical notes,

   but also multiple examinations and tests of the explanted devices. The MDL court

                                                 16
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 17 of 19 PageID #: 1993




   allowed Dr. Jarrell's opinions to be admitted on the basis that he had "twice examined

   [the] [p]laintiff's hip implant" using "visual inspection, photodocumentation, [and]

   microscopy wear measurements using a sensitive coordinate measuring machine." Id. at

   1331. Dr. Jarrell testified in that case that his opinions on the release of metal particles

   were based on findings of "the loss of metal" determined from his examination of the

   explanted device. Id. at 1332. The MDL court therefore concluded that Dr. Jarrell's

   opinions regarding metal loss of the devices and resulting metallosis in the surrounding

   tissue were admissible because his inspections independently showed that "metal ions and

   particles were released from wear and corrosion of the articular surfaces" of the plaintiff's

   hip implant. Id. While the MDL court noted that Dr. Jarrell's conclusion was supported

   by the surgeon's post-operative observations, it focused on the fact that he reached his

   opinions "based on articulated evidence" gathered from his examinations and tests of the

   device. Id.


          In contrast, here, as discussed above, Dr. Jarrell was retained by Plaintiffs as an

   engineering expert, yet his opinions that Mr. Jarrett experienced metallosis and device

   loosening are not based on evaluations of material loss or any other engineering testing.

   It is well-established that "[a]n expert's work is admissible only to the extent it is

   reasoned, uses the methods of the discipline, and is founded on data." Higgins v. Koch.

   Dev. Corp., 997 F. Supp. 2d 924, 931 (S.D. Ind. 2014) (quoting Long v. Kohl's Food

   Stores, Inc., 217 F.3d 919, 924 (7th Cir. 2000)). Because Dr. Jarrell has not used

   engineering methods to test or examine the specific device that allegedly caused the


                                                 17
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 18 of 19 PageID #: 1994




   injuries in this case, his opinions do not pass muster under Daubert. See In re Mirena

   IUD Prods. Liab. Litig., 169 F. Supp. 3d 396, 445–46 (S.D.N.Y. 2016) (excluding Dr.

   Jarrell's opinions as "not connected to the facts or issues in [the] case" because he drew

   conclusions from examinations of other devices and "did not do any testing on the

   specific [devices] that allegedly caused the injuries").


          Accordingly, Defendant's motion to exclude the testimony of Dr. Jarrell is granted

   in part and denied in part. Dr. Jarrell may testify regarding his general causation

   opinions, but his specific causation opinions are excluded.


      III.   Conclusion


          For the reasons detailed above, Defendant's Motion to Exclude the Expert

   Testimony of John I. Waldrop, M.D. [Dkt. 80] and Motion to Exclude the Expert

   Testimony of John D. Jarrell, Ph.D., PE [Dkt. 81] are GRANTED IN PART and

   DENIED IN PART as set forth in this Entry. Defendant's pending motion for summary

   judgment shall be addressed in due course.


          IT IS SO ORDERED.

                   3/26/2021
          Date: _________________________               _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana




                                                18
Case 1:12-cv-00064-SEB-DML Document 104 Filed 03/26/21 Page 19 of 19 PageID #: 1995




   Distribution:

   Brian K. Brake
   THE MILLER FIRM LLC
   bbrake@millerfirmllc.com

   Anne A. Gruner
   DUANE MORRIS LLP
   AAGruner@duanemorris.com

   Shayne Hodge
   THE MILLER LAW FIRM, LLC
   shodge@millerfirmllc.com

   J. Scott Kramer
   DUANE MORRIS LLP
   jskramer@duanemorris.com

   Eric Charles Lewis
   LEWIS LEGAL SERVICES, P.C.
   cmecf.lewislegal@live.com

   Tayjes Shah
   THE MILLER FIRM, LLC
   tshah@millerfirmllc.com

   Blake N. Shelby
   FROST BROWN TODD LLC (Indianapolis)
   bshelby@fbtlaw.com

   Robert B. Thornburg
   FROST BROWN TODD LLC
   rthornburg@fbtlaw.com




                                        19
